Title: To John Adams from Thomas Willis, 16 April 1792
From: Willis, Thomas
To: Adams, John



Sir
Philada Aprill 16th. 1792

the defeat of our late army & Considering them subject to similar disasters led me to invent something if possible to support them in future, & I believe I may with propriety inform your honour that I have happyly Obtaind it—Sir it is A Carriage on four Wheels piked all Round mounts two Cohorns or small Cannon severl Blunderbusses &&c— Mand by ten or twelve men About the size of A Common Waggon only higher A Breast to Cover the men it may be drawn by 2 horses & made Use of as A baggage waggon till wanted for the Use intended for—that is to Cover the flanks of an Army on A line of march to form A Front & Rear Guard—with Great safety & small fatigue to Cover Reconitering parties  to Escort supplys to different Garrisons—A sergeant & ten men I am much of Opinion with one of these mooveing Batterys whold Prove Impregnable against 4 times the number of Indians or Any Other warriors without the Use of Artillery in Action the horses Are taken Out & the men under Cover Can Advance or Retreat Nearly as fast on level Ground with as without it—I have shown it to Generall Mifflin. he much Aproves of it & told me it was his Opinnion that four of them which Could be mand by 40 men whould have prevented the defeat of our late unfortunate Army—Sir if this should be thought usefull I should be happy to lay it & some others Before You that I think will be of Great benefite to the Army—
I have the honour to be with the / Greatest Respect Your Excellencys / most Obt hun Servt

Thos Willis